

115 HRES 207 IH: Expressing the continued support of the House of Representatives for the Good Friday Agreement (the Belfast Agreement).
U.S. House of Representatives
2017-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 207IN THE HOUSE OF REPRESENTATIVESMarch 17, 2017Mr. Keating (for himself, Mr. Neal, Mr. Crowley, Mr. Meeks, Mr. Brendan F. Boyle of Pennsylvania, Mr. King of New York, and Mr. Connolly) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the continued support of the House of Representatives for the Good Friday Agreement (the
			 Belfast Agreement).
	
 Whereas, on April 10, 1998, the Good Friday Agreement reached by the Government of Ireland, the Government of the United Kingdom, and the political party leaders of Northern Ireland provided for the devolution of government from the United Kingdom to local institutions in Northern Ireland, created the democratically elected Northern Ireland Assembly and democratically accountable Executive Committee;
 Whereas the people of both Northern Ireland and Ireland, in a referendum on May 22, 1998, voted overwhelmingly in favor of the Good Friday Agreement, and the accord went into effect on December 2, 1999;
 Whereas the completion of the Good Friday Agreement marked a historic political development that paved the way for future relations within Northern Ireland, between Ireland and Northern Ireland, and between Ireland and Britain, and provided hope for a peaceful resolution of a longstanding conflict;
 Whereas the Good Friday Agreement allows for the peaceful and democratic expression of political differences and the protection and vindication of the human rights of all;
 Whereas the United States Government through administrations and congressional leadership of both parties has consistently reaffirmed its commitment, including through support for the International Fund for Ireland and the appointment of successive Peace Envoys, to assist in building a strong society, vibrant economy, and enduring peace in Northern Ireland;
 Whereas continued United States engagement in the Northern Ireland peace process is vital to safeguarding the gains made since the Good Friday Agreement;
 Whereas the 2016 referendum in Britain to leave the European Union has heightened concerns about the future of the Good Friday Agreement and sustained peace in Northern Ireland;
 Whereas the power-sharing Executive and Assembly have a prominent role to play in the wake of the British referendum and in reaching decisions about how Britain’s exit from the European Union will be implemented and affect Northern Ireland;
 Whereas the free flow of persons across open borders between Ireland and Britain has been a fundamental part of promoting peace and unity throughout the implementation of the Good Friday Agreement; and
 Whereas divisions still remain within Northern Ireland, its communities, and among its political parties, which underscores the importance of upholding the letter and spirit of the Good Friday Agreement: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms support for the Good Friday Agreement as the essential framework for the continued advancement of partnership, reconciliation, tolerance, and mutual trust, in Northern Ireland; and
 (2)encourages the Irish and British Governments, as well as the Northern Ireland political parties, to continue to uphold and respect the provisions of the Good Friday Agreement throughout the forthcoming Brexit negotiations and to ensure that future European Union-United Kingdom and Ireland-United Kingdom negotiations give priority attention to protecting the gains of the peace process in Northern Ireland.
			